        Case 2:19-cr-00131-JCM-BNW Document 22 Filed 09/11/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Juan Martin Partida-Carrillo

 8
                                   UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                   Case No. 2:19-cr-131-JCM-BNW

12                    Plaintiff,                                STIPULATION TO ADVANCE
                                                                  SENTENCING HEARING
13             v.
                                                                      (First Request)
14   JUAN MARTIN PARTIDA-CARRILLO,

15                    Defendant.

16
17             IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Jared Grimmer, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Andrew Wong, Assistant Federal Public Defender, counsel for Juan Martin Partida-
21   Carrillo, that the Sentencing Hearing currently scheduled on October 22, 2019 at 10:00 a.m.,
22   be vacated and advanced to the Court’s earliest available sentencing calendar.
23             This Stipulation is entered into for the following reasons:
24             1.     The parties do not anticipate making formal objections to the presentencing
25   report.
26
        Case 2:19-cr-00131-JCM-BNW Document 22 Filed 09/11/19 Page 2 of 3




 1          2.     The parties also anticipate joining probation’s recommendation for a time-
 2   served sentence.
 3          3.     The parties agree to the advancement.
 4          This is the first request for an advance of the sentencing hearing.
 5          DATED: September 11, 2019.
 6
 7    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
 8
 9        /s/ Andrew Wong                                 /s/ Jared Grimmer
      By_____________________________                 By_____________________________
10    ANDREW WONG                                     JARED GRIMMER
      Assistant Federal Public Defender               Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:19-cr-00131-JCM-BNW Document 22 Filed 09/11/19 Page 3 of 3




 1                                  UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                                       Case No. 2:19-cr-131-JCM-BNW
 4
                     Plaintiff,                                                ORDER
 5
              v.
 6
     JUAN MARTIN PARTIDA-CARRILLO,
 7
                     Defendant.
 8
 9
10            IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Tuesday,      October    22,    2019   at   10:00       a.m.,    be   vacated   and   advanced   to

12   _____________________
      October 4, 2019      at the hour of 10:30 a.m.; or to a time and date convenient to the

13   court.

14            DATED this _______ 12,
                     September   day 2019.
                                     of September, 2019.

15
16
                                                    UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                         3
